     Case 2:16-cv-00713-JTM-MBN Document 324-1 Filed 10/17/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

VINTAGE ASSETS, INC., ET AL.,
                            * CIVIL ACTION NO. 2:16-cv-00713
                            *
       Plaintiffs,          * SECTION H
                            *
versus                      *
                            * JUDGE JANE TRICHE MILAZZO
TENNESSEE GAS PIPELINE      *
COMPANY, L.L.C. & SOUTHERN  *
NATURAL GAS COMPANY, L.L.C. * MAGISTRATE JUDGE MICHAEL
                            * NORTH
       Defendants.          *
*************************

                                              ORDER

       Considering the Motion for Leave to File Reply Memorandum in Support of Motion for

Costs and Fees Related to Remand filed by Plaintiffs Vintage Assets, Inc., (“Vintage”), Jacques

Perez de La Vergne, Suzanne de La Vergne McIntosh, Anne Perez Inabnett, Susan Perez Magee,

Joan Elizabeth Heather Huey, John R. Perez, III, Arthur S. Huey, IV, Renee Perez Sachs, and

Mercedes Perez Mack Exempt Trust,

       IT IS HEREBY ORDERED that the Motion if GRANTED. Plaintiffs may file their Reply

Memorandum in Support of Motion for Costs and Fees Related to Remand. It is further ordered

that Plaintiffs’ Reply be entered into the record.



       New Orleans, Louisiana, this ___ day of October, 2018.



                                               ___________________________________
                                               U.S. District Judge




                                            -1-
